Citation Nr: 0631334	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right arm 
disorder, to include injury residuals.

2.  Entitlement to service connection for a chronic kidney 
disorder.

3.  Entitlement to service connection for a chronic left leg 
disorder.

4.  Entitlement to service connection for a chronic left foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's son
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
not been received to reopen the previously denied kidney 
disorder claim, and denied service connection for a chronic 
disorders of the right arm, left leg, and left foot.  

In October 2002, the Board noted that the veteran had 
submitted a Notice of Disagreement (NOD) to that decision, 
but that a Statement of the Case (SOC) was never promulgated 
on these issues.  Therefore, in accord with Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board remanded the case 
for an SOC to be promulgated.  An SOC was subsequently 
promulgated in May 2003, and the veteran perfected his appeal 
by filing a timely VA Form 9 (Appeal to the Board) in June 
2003.

The veteran provided testimony at a hearing before the 
undersigned in April 2005.  A transcript of this hearing is 
of record.

In October 2005, the Board found that new and material 
evidence had been received to reopen the veteran's kidney 
disorder claim, but that additional development was required 
regarding the underlying service connection claim as well as 
the other appellate issues.  Therefore, the Board remanded 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  In pertinent part, additional 
medical records were to be requested from the veteran, and he 
was to be accorded VA medical examination(s) to address the 
nature and etiology of his claimed disabilities.

The case has now been returned to the Board for further 
appellate consideration.  As an initial matter, the Board 
notes that additional records were requested from the veteran 
by correspondence dated in November 2005.  Further, he 
underwent both a VA genitourinary examination and a VA joints 
(orthopedic) examination in April 2006.  However, as detailed 
in the REMAND portion of this decision, the VA joints 
examination did not comply with the Board's remand directives 
with respect to the left leg and left foot claims.  
Consequently, the Board has no choice but to once again 
remand these claims to the RO via the AMC in Washington, DC.  
See Stegall v. West, 10 Vet. App. 268 (1998).  VA will notify 
the appellant if further action is required.

With respect to the right arm and kidney disorder claims, the 
Board finds that the remand directives were complied with, 
and the evidence of record is sufficient for an equitable 
resolution of these claims.  Thus, a new remand is not 
required to comply with the holding of Stegall, supra, 
regarding these issues.

The Board acknowledges, as it did in the October 2005 remand, 
that the veteran has asserted that he is actually seeking 
service connection for a right ankle and foot disorder.  
However, his appeal on the left leg and left foot claims have 
not been withdrawn, and, as such, remain before the Board for 
adjudication.  With respect to the right ankle and foot 
claim, the Board notes that the RO had attempted to reframe 
the appellate issues as such in an October 2003 Supplemental 
SOC (SSOC), but that this action appears to be contrary to 
the regulatory requirements of 38 C.F.R. § 19.31.  Moreover, 
the claim was not formally adjudicated by the RO, and was 
referred to the RO for adjudication by the Board in October 
2005.  As the documents assembled for the Board's review do 
not reflect any such development, the claims of service 
connection for a right ankle and foot disorder and is once 
again referred to the RO for adjudication.

The Board further notes that the record raises the issue of 
entitlement to service connection for right arm scarring.  As 
it does not appear such a claim was adjudicated below, it is 
also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current right arm 
disorder.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current kidney 
disorder that was incurred in or aggravated by his active 
service.


CONCLUSION OF LAW

Service connection is not warranted for a chronic right arm 
disorder and/or a chronic kidney disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his April 2005 hearing, the veteran contended, in essence, 
that he developed a chronic kidney disorder secondary to cold 
exposure during the Battle of the Bulge, and that he has 
received ongoing treatment since service.  He also contended 
that his sustained shrapnel wounds to the right arm while on 
active duty.  

The Board notes that the RO originally denied service 
connection for disorders of the right arm, left leg, and left 
foot as not well grounded in the February 2000 rating 
decision.  However, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereinafter, "VCAA"), 
which among other things, eliminated the concept of a well-
grounded claim, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of this claim by the RO (the 
"AOJ" in this case), it was impossible to provide notice of 
the VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters which meet the notification 
requirements of the VCAA, including letters dated in April 
2001, August 2003, November 2005, and March 2006.  Through 
these letters, the veteran was informed of the evidence 
necessary to substantiate the current appellate claims, of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements (2) and (3) were addressed by 
the notification letters discussed above.  For the reasons 
stated below, the Board concludes that service connection is 
not warranted for either a right arm disorder or a kidney 
disorder.  In the absence of a grant of service connection, 
the remaining two Dingess elements, degree of disability and 
effective date of service connection, are moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he provided testimony at a 
Board hearing conducted in April 2005.  The record also 
reflects that he was accorded VA medical examinations which 
evaluated the claimed disabilities.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In this case, the Board finds that the veteran's 
claims of service connection for a right arm disorder and a 
chronic kidney disorder must be denied.

As an initial matter, the Board notes that the service 
medical records contain no findings indicating problems 
regarding either the right arm or the kidneys.  In fact, the 
only musculoskeletal defect noted on the December 1945 
discharge examination was in regard to his already service-
connected right knee.  Moreover, his genitourinary system was 
clinically evaluated as normal on this examination.  

The Board further notes that there was no indication of any 
of the claimed disabilities on a subsequent March 1947 VA 
medical examination, although the veteran was diagnosed with 
mild left lobe prostate hypertrophy.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

The Board acknowledges that private treatment records from 
June 1989 note the presence of a "FB x 45 year."  However, 
clinical documentation of the cited right arm metallic 
foreign body removal is not of record.  Moreover, on an April 
2006 VA joints (orthopedic) examination, it was noted that 
while the veteran reported a history of a shrapnel injury to 
the right forearm in 1944, and complained of some discomfort 
and weakness thereof, the objective examination of the right 
arm showed range of motion of the right elbow, wrist and 
fingers to be normal.  Grip of the right hand was also found 
to be normal.  Overall impression was history of shrapnel 
injury of the right forearm in 1944 with removal of foregoing 
body from the forearm by his local physician with some local 
discomfort and weakness of the right forearm, with 
essentially normal examination and no disability.  (Emphasis 
added).  Simply put, there was no evidence of any right arm 
impairment on objective examination.  

In view of the foregoing, the Board must conclude that the 
preponderance of the competent medical evidence reflects that 
the veteran does not currently have a chronic right arm 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

The Board acknowledges that the April 2006 VA joints 
examination did reveal a punctate scar on the ventral surface 
of the right forearm, as well as another scar on the dorsum 
of the right forearm.  Inasmuch as the veteran has reported a 
history of in-service shrapnel injury, it is possible that 
this scarring may be a residual of such injury.  However, the 
issue of entitlement to service connection for right arm 
scarring is separate and distinct from the current appellate 
issue which pertains to whether there is a disability of the 
arm itself.  Accordingly, as noted in the Introduction, the 
Board has referred the issue of service connection for right 
arm scarring to the RO for appropriate action.

Turning to the claim of service connection for a kidney 
disorder, the Board notes that the April 2006 VA 
genitourinary examination resulted in impressions of benign 
prostatic hypertrophy, historically dating to 1970; and 
carcinoma of the prostate dating to 2003.  With respect to 
the etiology of these findings, the examiner opined that the 
veteran's problems with the genitourinary origin were less 
likely than not related to service connection and in 
particular they were not expressions of cold injury.

The VA examiner, who also conducted the joints examination, 
noted that the claims folder had been reviewed in conjunction 
with that examination.  As such, his opinion was based upon 
both an examination of the veteran and review of his records.  
Consequently, the Board finds that he had an adequate 
foundation upon which to base his conclusions.  Moreover, no 
competent medical evidence is of record which refutes the 
opinion of the April 2006 VA examiner.  In short, the only 
competent medical opinion to address the etiology of the 
veteran's kidney disorder has concluded that the current 
disability is not related to active service.  Accordingly, 
the claim must be denied as the preponderance of the evidence 
is unfavorable.

The Board notes that the veteran has essentially contended 
that both of these disabilities were incurred as a result of 
combat experiences.  Moreover, 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
the Board is not denying the veteran's right arm and kidney 
disorder claims on the basis of what he asserted occurred 
while on active duty.  Rather, as detailed above, the right 
arm claim is being denied because the medical evidence does 
not reflect he has a current disability of that joint.  The 
kidney disorder claim is being denied because the 
preponderance of the competent medical evidence is against 
finding that the current disability was related to active 
service, to include his account of a cold injury therein.  As 
such, the provisions of 38 U.S.C.A. § 1154(b) provide no 
benefit to the veteran in this case.  

For the reasons detailed above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claims of service connection for a right arm disorder and a 
chronic kidney disorder, and they must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic right arm 
disorder, to include injury residuals is denied.

Entitlement to service connection for a chronic kidney 
disorder is denied.


REMAND

The veteran has contended that he developed a left leg and 
left foot disability secondary to his service-connected right 
knee disorder.  Specifically, he contends that these 
disabilities are due to his left leg having to compensate for 
the impairment of the right knee disorder.

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2004); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448. 

As the veteran contended that he developed left leg and foot 
disorders due to his service-connected right knee disorder, 
the Board directed in its October 2005 remand that the 
examiner address whether any such disability(ies) he 
identified "had its onset during the veteran's period of 
active service...[or was] etiologically related to his service-
connected disabilities, or has increased in severity beyond 
its natural progression secondary to the veteran's service-
connected disabilities?"  

The Board notes that the April 2006 VA joints examination did 
result in findings of degenerative joint disease of the left 
knee and left ankle.  Further, the examiner opined that it 
was less likely than not that these disabilities had their 
onset during active service.  However, the examiner did not 
provide an opinion regarding secondary service connection as 
directed by the Board's October 2005 remand.  

In Stegall, supra, the Court held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  Moreover, without competent 
medical evidence addressing the contention of secondary 
service connection, the record does not contain the evidence 
necessary for an equitable resolution of these issues.  
Consequently, the Board has no choice but to once again 
remand these claims.

The Board also notes, as detailed above, that it does not 
appear the veteran was provided with notification in accord 
with Dingess/Hartman, supra, in this case.  Accordingly, on 
remand the notification provided to the veteran should 
correct this deficiency.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of requirements for 
establishing a claim of secondary service 
connection, as well as an explanation as 
to the information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran's claims folder should be 
returned to the clinician who conducted 
the April 2006 VA joints examination.  
After reviewing the claims folder, the 
examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the degenerative joint disease of 
the veteran's left knee and/or left ankle 
is etiologically related to his service-
connected disabilities, or has increased 
in severity beyond its natural 
progression secondary to the veteran's 
service-connected disabilities.   

If the original examiner is unavailable, 
the requested opinion(s) should be 
obtained from another appropriately 
qualified clinician.  If the new 
clinician determines that an additional 
examination or testing is required, it 
should be conducted.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the most 
recent SSOC in May 2006, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


